DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/5/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. “English translation of Office Action for JP 2019-530546” has not been considered because a copy of the reference was not available.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is a limitation “at least one ultrasonic probe” in line 3, and there is another limitation “at least one ultrasonic probe” in line 5, it is unclear whether they are the same or not. There is a limitation “at least one indication image” in line 10, and there is another limitation “at least one indication image” in line 12, it is unclear whether they are the same or not. Furthermore, the limitation “each image filter filtering data of the indication image other than an image filter specific indication level data” is indefinite, it is unclear what is “an image filter specific indication level data”.
Regarding claim 4, the limitation “utilizing said several indications levels data filtered from the indication image in an indication image area specific way so that the indication image has at least two areas and the classifying utilizes the several indication level data in an area specific way” is indefinite, the meaning of this limitation is unclear.
Regarding claim 5, the limitation “indicating classifications in classification specific colours in an image format/s corresponding the indication image/s displaying the image format/s” is indefinite, the meaning of this limitation is unclear.
Regarding claim 6, claim 6 recites the limitation "the piece" in line 7.  There is insufficient antecedent basis for this limitation in the claim. There is a limitation “at least one ultrasonic probe” in line 7, and there is another limitation “at least one ultrasonic probe” in line 9, it is unclear whether they are the same or not. There is a limitation “at least one indication image” in line 14, and there is another limitation “at least one indication image” in line 16, it is unclear whether they are the same or not. Furthermore, the limitation “each image filter filtering data of the indication image other than an image filter specific indication level data” is indefinite, it is unclear what is “an image filter specific indication level data”.
Regarding claim 7, the limitation “utilizing said several indications levels data filtered from the indication image in an indication image area specific way so that the indication image has at least two areas and the classifying utilizes the several indication level data in an area specific way” is indefinite, the meaning of this limitation is unclear. Furthermore, the limitation “indicating classifications in classification specific colours in an image format/s corresponding the indication image/s displaying the image format/s” is indefinite, the meaning of this limitation is unclear.
Regarding claim 9, the limitation “utilizing said several indications levels data filtered from the indication image in an indication image area specific way so that the indication image has at least two areas and the classifying utilizes the several indication level data in an area specific way” is indefinite, the meaning of this limitation is unclear.
Regarding claim 10, the limitation “indicating classifications in classification specific colours in an image format/s corresponding the indication image/s displaying the image format/s” is indefinite, the meaning of this limitation is unclear.
The remaining claims are rejected due to their dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861